Citation Nr: 0923455	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  08-21 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from May 1963 to 
May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that the April 2008 rating decision also 
granted service connection for tinnitus assigning a 10 
percent disability rating, effective October 25, 2007.  The 
Veteran submitted a timely Notice of Disagreement; however, 
he only expressed disagreement with the denial of service 
connection for bilateral hearing loss.  The other issue has 
not been subsequently prepared for appellate review and, 
therefore, is not before the Board at this time.  

The Veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in April 2009.  A transcript 
of that proceeding has been associated with the Veteran's 
claims file.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the competent evidence of record 
demonstrates that there is no etiological link between any 
currently existing bilateral hearing loss disability and the 
Veteran's active service.  




CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service and may not be presumed to be.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in November 2007, prior to the April 2008 rating decision.  
Thus, the timing requirements of Pelegrini have been 
satisfied.   

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection for bilateral hearing loss.  
The RO also explained what information and evidence he must 
submit and what information and evidence will be obtained by 
VA.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (b), as well as the Court's holding in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

The November 2007 VCAA notification letter also informed the 
Veteran regarding the assignment of disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are associated with the claims file.  The 
Board notes that the Veteran testified during his hearing 
that he received medical treatment from a private physician, 
Dr. K.  The record was held open for 30 days to allow the 
Veteran time to submit additional evidence including records 
from Dr. K.  No evidence has been received and, therefore, 
the Board finds that the duty to assist has been fulfilled.  
The Veteran has at no time identified any additional 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  

Lastly, the Veteran was afforded a VA examination in December 
2007.  The Board notes that the Veteran's representative has 
contended that the Veteran's hearing loss has increased in 
severity since his last examination.  However, the Board 
finds that the December 2007 is adequate for rating purposes.  
As described in detail below, the Veteran's bilateral hearing 
loss disability is well documented and the current severity 
of the Veteran's hearing loss is not at issue in a claim of 
entitlement to service connection.  In reviewing the 
examination report, the Board notes that the examiner 
conducted a thorough and complete examination and provided an 
opinion based on a review of the records and considering the 
Veteran's statements.  Furthermore, the examiner considered 
the Veteran's service noise exposure as well as postservice 
occupational noise exposure.  Because this examination is 
adequate, a remand for an additional VA examination is not 
necessary.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

Legal Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131 (West 2002).  Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(a) (2008).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a Veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.



Analysis

Initially, the medical evidence of record shows that the 
Veteran has a current hearing loss disability as defined by 
38 C.F.R. § 3.385.  See December 2007 VA examination report.  

The Veteran contends that his current bilateral hearing loss 
is related to active service.  During the April 2009 hearing, 
the Veteran testified that he felt that his current hearing 
loss was the result of noise exposure during his active 
service.  Specifically, he asserted that he worked around 
aircrafts and did not wear ear protection.  His DD Form 214 
shows that the Veteran's military occupational specialty 
(MOS) was jetcraft servicer, which would be consistent with 
his reports of noise exposure during active service.  

Despite his in-service noise exposure, the service treatment 
records are completely negative for any notations, 
documentation, or complaints of hearing loss.  While the 
records show that the Veteran complained of tinnitus, there 
was no accompanying diagnosis or any complaints of hearing 
loss.  The Veteran was provided an audiogram as noted in the 
March 1965 service treatment record.  The audiometric results 
show that the Veteran's hearing was within normal limits for 
VA purposes.  See 38 C.F.R. § 3.385.  At that time, pure tone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10(20)
0 (10)
5 (15)
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
5 (15)
10 (15)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA). Those are the figures on the left and are 
not in parentheses.  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented by the 
figures in parentheses.)  Speech recognition findings were 
not indicated.  As none of the recorded thresholds is greater 
than 40 decibels and the Veteran does not have at least three 
recorded thresholds in either ear in excess of 26 dB, the 
criteria for a hearing loss disability for VA purposes is not 
shown at that time.  

The April 1967 separation examination report is also negative 
for any documentation or notation of hearing loss and shows 
that the Veteran's ears were clinically evaluated as normal.  
The audiometric results also reveal that the Veteran's 
hearing was within normal limits for VA purposes.  See 38 
C.F.R. § 3.385.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
10 (20)
10 (15)
LEFT
10 (25)
10 (20)
0 (10)
10 (20)
5 (10)

Again, similar to the March 1965 audiometric results, the 
April 1967 audiometric results show that none of the recorded 
thresholds is greater than 40 decibels and the Veteran does 
not have at least three recorded thresholds in either ear in 
excess of 26 dB.  Therefore, the criteria for a hearing loss 
disability for VA purposes is not shown at the time of 
separation from service.  

Furthermore, the Board notes that no competent medical 
evidence is of record which relates the Veteran's current 
bilateral hearing loss to active service.  In fact, the only 
competent medical evidence of record to address the etiology 
of the Veteran's bilateral hearing loss is the December 2007 
VA examination, which contains an opinion against the 
disability being causally related to such service.  The 
examiner reviewed the claims file including the Veteran's 
service treatment records.  The Veteran reported that he 
experienced exposure to flight line and aircraft noise during 
his time in service.  Post-service, he reported that he 
farmed and drove a truck.  The examiner noted that testing 
for the right ear indicated normal sloping to a severe 
sensorineural loss.  Testing for the left ear indicated 
normal hearing for the low frequencies, sloping to a 
moderately severe high frequency sensorineural hearing loss.  
The examiner opined that it was not likely that the current 
hearing loss was related to military acoustic trauma.  It was 
noted that the civilian noise exposure and presbycusis were 
contributory factors.  The examiner further explained that 
exposure to either impulse sounds or continuous exposure can 
cause temporary threshold shift that disappears in 16 to 48 
hours after exposure to loud noise.  Impulse sounds may also 
damage the structure of the inner ear resulting in an 
immediate hearing loss.  Continuous exposure to loud noise 
could also damage the structure of the hair cells resulting 
in hearing loss.  If the hearing did not recover completely 
from a temporary threshold shift, a permanent hearing loss 
exists.  Since the damage was done when exposed to noise, a 
normal audiogram subsequent to the noise exposure would 
verify that the hearing had recovered without permanent loss.  
The Board finds the VA examiner's opinion highly probative as 
it is based on a supporting rationale that is consistent with 
the competent medical evidence of record and there is no 
medical opinion to the contrary.  

There is no competent medical evidence on file of a hearing 
loss disability, as defined by 38 C.F.R. § 3.385, until the 
December 2007 VA medical examination, approximately 40 years 
after the Veteran's separation from service.  The Court has 
indicated that normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  Thus, the lack of any objective evidence of 
continuing auditory complaints, symptoms, or findings for 
approximately 40 years between the period of active service 
and the first evidence of a bilateral hearing loss disability 
is itself evidence which tends to show that this disability 
did not have its onset in service or for many years 
thereafter.

Further, the Board has also considered the Veteran's 
statements regarding the onset of his hearing loss and his 
belief that his current bilateral hearing loss is related to 
in-service noise exposure.  In this case, the Veteran can 
attest to factual matters of which he had first-hand 
knowledge, such as in-service noise exposure or difficulty 
hearing.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding causation are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
Board does note that lay evidence can, in some situations, be 
competent to show etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  However, in this case, any of 
the Veteran's assertions as to the etiology of his hearing 
loss are outweighed by the negative nexus opinion provided by 
a VA examiner.  The examiner considered the Veteran's 
statements as to noise exposure during service and the 
allegations of continuity of hearing difficulty thereafter, 
yet still provided a negative opinion.   

In sum, the competent evidence does not establish that 
bilateral hearing loss disability began in service.  There 
are no records of any complaints, findings, treatment, or 
diagnosis of hearing loss, or any other audiological 
disorder, for approximately 40 years after separation from 
service.  This significant lapse of time is highly probative 
evidence against the Veteran's claim of a nexus between a 
current diagnosis of bilateral hearing loss and active 
military service.  See Maxson, supra.  Despite the Veteran's 
contentions that he has had these symptoms since service, 
there is no medical evidence of continuity of symptomatology 
and the probative evidence weighs against the claim.  In 
fact, his assertions are inconsistent with the more probative 
audiological findings in 1965 and 1967 that revealed normal 
hearing levels.   

Lastly, the Board notes that service connection for a hearing 
loss disability may also be granted on a presumptive basis if 
it manifests itself to a degree of 10 percent or more within 
one year after discharge.  38 C.F.R. § 3.307, 3.309(a).  
However, there is no evidence of such manifestation in this 
case, nor does the Veteran contend that his hearing loss 
disability manifested to that degree at that time.  Id.  
Therefore, the Board finds that the Veteran's hearing loss 
disability may not be presumed to have been incurred in 
active service.

Accordingly, the Board finds that the most probative evidence 
of record establishes that the Veteran's bilateral hearing 
loss disability is not related to active service and may not 
be presumed to be.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  
The preponderance is against the Veteran's claim and, 
therefore, his claim for service connection must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


